Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 7 TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 7, dated as of November 30, 2005 (this “Amendment”), among MERRILL
LYNCH MORTGAGE CAPITAL INC. (“Buyer”), HOMEBANC MORTGAGE CORPORATION (“HMC” and
a “Seller”) and HOMEBANC CORP. (“HB Corp.” and a “Seller”, together with HMC as
the “Sellers”).

 

RECITALS

 

The Buyer and the Sellers are parties to that certain Master Repurchase
Agreement, dated as of February 27, 2002, as amended by Amendment No. 1, dated
as of April 15, 2003, Amendment No. 2, dated as of May 28, 2003, Amendment
No. 3, dated as of February 25, 2004, Amendment No. 4, dated as of June 7, 2004,
Amendment No. 5 and Joinder, dated as of December 31, 2004 and Amendment No. 6,
dated as of February 25, 2005 (the “Existing Repurchase Agreement”; as amended
by this Amendment, the “Repurchase Agreement”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement.

 

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

 

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended, as follows:

 

SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

 

1.1 adding the following defined term in its proper alphabetical order:

 

““Capital Raise Period” shall mean the period of time beginning on November 30,
2005 until and including the earlier of (A) May 31, 2006 or (B) the date HB
Corp. realizes proceeds from the 2006 public sale of at least an additional
$50,000,000 of common equity offering.”

 

““Qualified Subordinated Debt” shall mean, Indebtedness of the Sellers which is
(i) unsecured, (ii) no part of the principal of such Indebtedness is required to
be paid (whether by way of mandatory sinking fund, mandatory redemption,
mandatory prepayment or otherwise) prior to the date which is one year following
the Termination Date and (iii) the payment of the principal of and interest on
such Indebtedness and other obligations of such Seller in respect of such
Indebtedness are subordinated to the prior payment in full of the principal of
and interest (including post-petition obligations) on the Transactions and all
other obligations and liabilities of Sellers to Buyer hereunder on terms and
conditions approved in writing by Buyer and all other terms and conditions of
which are satisfactory in form and substance to Buyer.”



--------------------------------------------------------------------------------

1.2 deleting the definitions of “Liquidity”, “Market Value”, “Tangible Net
Worth” and “Total Recourse Liabilities” in their entirety and replacing them
with the following:

 

““Liquidity” means the HB Corp.’s unencumbered cash and Cash Equivalents.”

 

““Market Value” shall mean, as of any date with respect to any Purchased
Mortgage Loan, the price at which such Mortgage Loan could readily be sold as
determined by the Buyer in its sole good faith discretion. Without limiting the
generality of the foregoing, the Sellers acknowledge that the Market Value of a
Purchased Mortgage Loan may be reduced to zero by Buyer if:

 

(a) such Purchased Mortgage Loan ceases to be an Eligible Mortgage Loan;

 

(b) the Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement (other than to a Take-out Investor
pursuant to a Bailee Letter) for a period in excess of 10 calendar days;

 

(c) the Purchased Mortgage Loan (other than a Purchased Mortgage Loan which is a
Construction to Permanent Mortgage Loan) has been subject to a Transaction for a
period of greater than 120 days;

 

(d) the Purchased Mortgage Loan is a Construction to Permanent Mortgage Loan
(other than a Qualified Construction to Permanent Mortgage Loan) which has been
subject to a Transaction for a period of greater than 360 days;

 

(e) the Purchased Mortgage Loan is a Qualified Construction to Permanent
Mortgage Loan which has been subject to a Transaction for a period of greater
than 15 months;

 

(f) such Purchased Mortgage Loan is a Delinquent Mortgage Loan;

 

(g) such Purchased Mortgage Loan is a Conforming or Jumbo Mortgage Loan which is
rejected by the related Takeout Investor;

 

(h) a First Payment Default occurs with respect to such Purchased Mortgage Loan;

 

(i) if the Purchased Mortgage Loan is a Conforming Mortgage Loan or Jumbo
Mortgage Loan, the Buyer has determined in its sole good faith discretion that
the Purchased Mortgage Loan is not eligible for whole loan sale or
securitization in a transaction consistent with the prevailing sale and
securitization industry with respect to Conforming Mortgage Loans and Jumbo
Mortgage Loans;

 

(j) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Conforming
Mortgage Loans that are Purchased Mortgage Loans exceeds $150,000,000;

 

-2-



--------------------------------------------------------------------------------

(k) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Jumbo Mortgage
Loans that are Purchased Mortgage Loans exceeds $75,000,000;

 

(l) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Construction to
Permanent Mortgage Loans that are Purchased Mortgage Loans exceeds $30,000,000;

 

(m) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Jumbo Mortgage
Loans with an unpaid principal balance greater than $750,000 but less than
$2,000,000 that are Purchased Mortgage Loans exceeds $10,000,000;

 

(n) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Construction to
Permanent Loans with an unpaid principal balance greater than $1,000,000 but
less than $2,000,000 that are Purchased Mortgage Loans exceeds $5,000,000;

 

(o) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the sum of (i) the aggregate Purchase Price of all
Construction to Permanent Loans with an unpaid principal balance greater than
$1,000,000 but less than $2,000,000 that are Purchased Mortgage Loans, and
(ii) the aggregate Purchase Price of all Jumbo Mortgage Loans with an unpaid
principal balance greater than $750,000 but less than $2,000,000 that are
Purchased Mortgage Loans, exceeds $15,000,000; or

 

(p) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Non-Owner Occupied
Mortgage Loans that are Purchased Mortgage Loans exceeds $15,000,000.”

 

““Tangible Net Worth” shall mean, for any Person as of a particular date,

 

(a) all amounts which would be included under capital on a balance sheet of such
Person at such date, determined in accordance with GAAP, less

 

(b) (i) amounts owing to such Person from Affiliates, or from officers,
employees, shareholders or other Persons similarly affiliated with such Person,
and (ii) intangible assets, plus

 

(c) Qualified Subordinated Debt.”

 

““Total Recourse Liabilities” means Total Liabilities minus (i) Non-Recourse
Indebtedness and (ii) Qualified Subordinated Debt.”

 

-3-



--------------------------------------------------------------------------------

SECTION 2. Representations. Section 11(r) of the Existing Repurchase Agreement
is hereby amended by deleting the existing section and replacing it with the
following language:

 

“(r) Other Indebtedness. All Indebtedness (other than Indebtedness evidenced by
this Repurchase Agreement, other Indebtedness for borrowed money, or
Indebtedness owed by HMC to HB Corp.) of Sellers existing on the date hereof
does not exceed twenty million dollars ($20,000,000) in the aggregate.”

 

SECTION 3. Financial Covenants. Section 12(j) of the Existing Repurchase
Agreement is hereby amended by deleting the existing section and replacing it
with the following language:

 

“(i) Maintenance of Tangible Net Worth. HMC shall maintain a Tangible Net Worth
of not less than $10,000,000.

 

(ii) Maintenance of Adjusted Tangible Net Worth for HB Corp. HB Corp. shall
maintain an Adjusted Tangible Net Worth (on a consolidated basis with its
Subsidiaries) of not less than Two Hundred Twenty Five Million Dollars
($225,000,000) plus an amount equal to eighty-five percent (85%) of the net
proceeds realized by HB Corp from equity offerings after the date hereof.

 

(iii) Total Recourse Liabilities to Adjusted Tangible Net Worth Ratio. HB Corp.
shall not permit the ratio of: (x) the Total Recourse Liabilities of HB Corp.
and its Subsidiaries, on a consolidated basis; to (y) the Adjusted Tangible Net
Worth of HB Corp. and its Subsidiaries, on a consolidated basis; to exceed
4.5:1.00 as of the end of any calendar month or any of HB Corp.’s fiscal
quarters or fiscal years.

 

(iv) Total Liabilities to Adjusted Tangible Net Worth Ratio. HB Corp. shall not
permit the ratio of: (x) the Total Liabilities of HB Corp. and its Subsidiaries,
on a consolidated basis, less Qualified Subordinated Debt; to (y) the Adjusted
Tangible Net Worth of HB Corp. and its Subsidiaries, on a consolidated basis, to
exceed (A) 20.00:1.00 as of the end of any calendar month or any of HB Corp.’s
fiscal quarters or fiscal years (other than during the Capital Raise Period) or
(B) 25.00:1.00 as of the end of any calendar month or any of HB Corp.’s fiscal
quarters or fiscal years during the Capital Raise Period.

 

(v) Liquidity. HB Corp. shall ensure that, as of the end of each calendar month,
it has Liquidity in an amount not less than $10,000,000.

 

(vi) Other Indebtedness. All Indebtedness (other than Indebtedness evidenced by
this Repurchase Agreement, other Indebtedness for borrowed money, or
Indebtedness owed by HMC to HB Corp.) of Sellers shall not exceed twenty million
dollars ($20,000,000) in the aggregate.”

 

SECTION 4. Conditions Precedent. This Amendment shall become effective as of
November 30, 2005 (the “Amendment Effective Date”), subject to the satisfaction
of the following conditions precedent:

 

4.1 Delivered Documents. On the date hereof, the Buyer shall have received the
following documents, each of which shall be satisfactory to the Buyer in form
and substance:

 

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer and the Sellers; and

 

-4-



--------------------------------------------------------------------------------

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

 

SECTION 5. Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Existing Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 11 of the Existing Repurchase Agreement.

 

SECTION 6. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

 

[SIGNATURE PAGE FOLLOWS]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Buyer:   

MERRILL LYNCH MORTGAGE CAPITAL INC.,

as Buyer

     By:  

/s/ James B. Cason

--------------------------------------------------------------------------------

     Name:   James B. Cason      Title:   Vice President Seller:   

HOMEBANC MORTGAGE CORPORATION,

as Seller

     By:  

/s/ James L. Krakau

--------------------------------------------------------------------------------

     Name:   James L. Krakau      Title:   Senior Vice President Seller:   

HOMEBANC CORP.,

as Seller

     By:  

/s/ James L. Krakau

--------------------------------------------------------------------------------

     Name:   James L. Krakau      Title:   Senior Vice President